   Case 20-18488-MBK Doc 556 Filed 12/14/20 Entered 12/14/20 09:55:09                           Desc Main
                            Document
UNITED STATES BANKRUPTCY COURT           Page 1 of 2
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)




                                                                         Order Filed on December 14, 2020
                                                                         by Clerk
                                                                         U.S. Bankruptcy Court
                                                                         District of New Jersey



In Re:                                                   Case No.:              20-18488
                                                                          ____________________
 Congoleum Corporation                                   Hearing Date: ____________________

                                                         Judge:          _____________________
                                                                            Michael B. Kaplan

                                                         Chapter:                   11
                                                                          _____________________




                Recommended Local Form:            w    Followed         w     Modified


     ORDER DENYING THE MOTION OF DVL,INC. AND DVL KEARNY HOLDINGS, LLC FOR
     A STAY PENDING UNITED STATES DISTRICT COURT




         The relief set forth on the following page is hereby ORDERED.




DATED: December 14, 2020
Case 20-18488-MBK        Doc 556    Filed 12/14/20 Entered 12/14/20 09:55:09              Desc Main
                                   Document     Page 2 of 2




                                                         Novmeber 24
        A motion or application having been filed on ____________________,    20 by
                                                                           20 ___
  Eitan D. Blanc on behalf of DVL Kearny for entry of an order as set forth above, all
  ___________________________________
 Holdings, LLC, DVL, Inc.
 interested parties having been duly served, the Court having considered all of the papers
 submitted, along with any arguments of counsel, and for good cause shown; it is


        ORDERED that the aforesaid motion or application is denied.


        The successful party shall serve this order on the debtor, any trustee and all parties who
 entered an appearance on this matter.




                                                                                          Rev. 7/1/04; jml



                                                 2
